United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1065
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri
Demeyon Watie, also known as           *
Demeyon W. Waite,                      *       [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: October 4, 2001

                              Filed: October 10, 2001
                                   ___________

Before McMILLIAN, BEAM, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Demeyon Watie appeals from the final judgment entered in the District Court1
for the Western District of Missouri after he pleaded guilty to being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The
district court sentenced Watie to 84 months imprisonment and three years supervised
release. Counsel has moved to withdraw on appeal pursuant to Anders v. California,


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
386 U.S. 738 (1967), and has filed a brief raising the issue whether the district court
should have departed downward based on Watie’s substantial assistance. Watie has
filed a pro se supplemental brief, essentially challenging various base-offense-level
enhancements, complaining that his counsel should have consulted with him before
filing the Anders brief, and arguing that the district court did not thoroughly examine
the plea agreement before sentencing. For the reasons discussed below, we affirm the
judgment of the district court.

      We first reject the Anders brief argument. The plea agreement was silent as to
the possible provision of substantial assistance, the government did not move for a
departure at sentencing, and the district court could not grant a departure absent such
a motion. See United States v. Wilkerson, 179 F.3d 1083, 1085 (8th Cir. 1999).

       We also reject Watie’s pro se arguments. First, Watie cannot challenge the
base-offense-level enhancements because he stipulated to them in the plea agreement.
See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (“defendant who
explicitly and voluntarily exposes himself to a specific sentence may not challenge
that punishment on appeal”). Second, Watie is not entitled to reversal on the basis
that counsel failed to consult with him before filing the Anders brief. Cf. United
States ex rel. Russo v. Attorney Gen., 780 F.2d 712, 715 (7th Cir.) (per curiam)
(agreeing with Fourth Circuit that actual consultation with defendant prior to filing
of Anders brief is not constitutionally required), cert. denied, 476 U.S. 1185 (1986).
Third, the district court complied with Fed. R. Crim. P. 11(e)’s requirements
regarding the plea agreement.

       After review of counsel’s Anders brief, along with our independent review of
the record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues. Accordingly, we affirm, and we grant counsel’s motion to
withdraw.



                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-